Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 1 of 28




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO:


    NIKA YOLANDA SHELTON,

             Plaintiff,

    v.

    PRISONER TRANSPORTATION SERVICES,
    INC. f/k/a PRISONER TRANSPORTATION
    SERVICES, LLC, BREVARD EXTRADITIONS,
    LLC, U.S. CORRECTIONS, LLC, PTS OF
    AMERICA, LLC, JOSH HENDERSON, AND
    JOSH BAKER,

             Defendants.
    __________________________________________/




                           COMPLAINT FOR DAMAGES
                              (Jury Trial Demanded)



                                          David A. Frankel, Esq.
                                          Law Offices of David A. Frankel, P.A.
                                          4601 Sheridan Street, Suite 213
                                          Hollywood, Florida 33021
                                          (954) 683-0300
                                          Fla. Bar Number 741779
                                          David@BlueLotusLaw.com
                                          eService@BlueLotusLaw.com

                                          Attorney for Nika Shelton
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 2 of 28




           Plaintiff, NIKA YOLANDA SHELTON (“SHELTON” or “Plaintiff”) sues the

    Defendants, PRISONER TRANSPORTATION SERVICES, INC, f/k/a PRISONER

    TRANSPORTATION SERVICES, LLC, BREVARD EXTRADITIONS, LLC, U.S.

    CORRECTIONS, LLC, PTS OF AMERICA, LLC, JOSH HENDERSON, and JOSH

    BAKER, jointly and severally, and states the following:


                                    JURISDICTION AND VENUE

               1.      This action is brought by Plaintiff against a private PRISONER transport

    company,        PRISONER    TRANSPORTATION           SERVICES,      INC    f/k/a   PRISONER

    TRANSPORTATION SERVICES, LLC , and its three subsidiary companies (the three

    subsidiaries are collectively referred to here, along with the parent company, as “PTS” or

    “PTS Defendants”) and two individuals who were formerly agents of PTS, pursuant to the

    state tort laws of the State of New Mexico and 42 U.S.C. §§1983, 1988, and the Eighth and

    Fourteenth Amendments to the United States Constitution. Jurisdiction is founded on 28

    U.S.C. §§1331, 1343, 42 U.S.C. §1988, the constitutional provisions mentioned above, and

    under the state tort laws of New Mexico. Supplemental jurisdiction, and joinder of parties for

    state law claims are proper pursuant to 28 U.S.C. §1367(a) because they form part of the same

    case or controversy.

               2.      Venue is proper in this Court because the violations of civil rights alleged

    are transitory in nature, and the Defendants do not all reside in one state. PRISONER

    TRANSPORTATION             SERVICES,     INC.    f/k/a   PRISONER       TRANSPORTATION

    SERVICES, LLC and its three subsidiary companies are subject to personal jurisdiction in

    the Southern District of Florida because they act as one company regularly doing business in

    the Southern District of Florida.
                                                     2
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 3 of 28




                                            INTRODUCTION

                       And that is why the nightmares come. You do not see your
                       brothers, and in the darkness you cannot look upon the light you
                       gave to them.

                                                               Course in Miracles


           3.     For five and one-half days, through six states (Nevada twice), the Plaintiff was

    subjected to tortuous physical and emotional distress in the Defendants’ custody while being

    transported from Spokane, Washington to McKinney, Texas. Crowded into an unsanitary

    cage filled with human excrement, denied proper hygiene, food, water, fresh air and light, and

    exposed to unbearable heat and cold, the Plaintiff suffered cruel and inhuman violations of

    her rights.


                                   PARTIES TO THE LAWSUIT

            4.    The Plaintiff, NIKA SHELTON, is an adult resident of Alabama and is otherwise

    sui juris.

            5. Corporate Defendant, PRISONER TRANSPORTATION SERVICES, INC. f/k/a

    PRISONER TRANSPORTATION SERVICES, LLC is a private for-profit corporation doing

    business across the United States contracting with state and local governments, correctional

    facilities, and law enforcement agencies to transport arrestees and incarcerated prisoners

    across jurisdictional lines.

            6.        To transport prisoners and detainees, PRISONER TRANSPORTATION

    SERVICES, INC. f/k/a PRISONER TRANSPORTATION SERVICES, LLC is granted the

    power of arrest by the governmental agencies that contract for its services.           As such,

    PRISONER          TRANSPORTATION              SERVICES,          INC.      f/k/a      PRISONER

    TRANSPORTATION SERVICES, LLC is the equivalent of a government body acting under
                                                      3
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 4 of 28




    the color of law and subject to liability under 42 U.S.C. § 1983, as well as each state in which

    it operates.

            7.      BREVARD EXTRADITIONS, LLC; U.S. CORRECTIONS, LLC; and PTS

    OF AMERICA, LLC are subsidiary companies held and managed by PRISONER

    TRANSPORTATION             SERVICES,       INC.     f/k/a   PRISONER       TRANSPORTATION

    SERVICES, LLC. Although maintaining separate names, the three subsidiaries are operated

    as one company without distinction in management, policies, and operations.

            8.      Defendants, JOSH HENDERSON and JOSH BAKER, are former agents of

    PTS whose whereabouts are currently unknown to the Plaintiff. Through discovery, Plaintiff

    hopes to ascertain the whereabouts of these Defendants to affect service of process.


                                     GENERAL ALLEGATIONS

           9.      The Plaintiff alleges, and intends to prove, that at all times material hereto, PTS,

    acting under the color of law, knowingly and purposely engaged in policies, customs, and

    practices which were deliberately indifferent to the safety and wellbeing of the prisoners in

    their custody over whom they have complete control, including the Plaintiff.

           10.     The Plaintiff alleges, and intends to prove, that at all times material hereto, PTS

    exploited a lack of governmental regulation and/or lack of meaningful governmental oversight

    to infringe upon the constitutional rights guaranteed to the prisoners in their custody and to

    violate tort laws, for the sake of profit. And further, PTS does not perform transportation of

    prisoners in any manner similar to, or acceptable by, the official government agencies upon

    whose behalf they operate. Instead, PTS knowingly operates in a cruel and horrific manner

    forcing prisoners to endure inhumane conditions of confinement.



                                                       4
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 5 of 28




          11.      PTS’s normal business operations depend upon its unfettered ability to exploit

    the inherent vulnerabilities of the prisoners in their custody – who are held isolated from the

    world in cages, without the ability to communicate with family or friends for days or weeks

    at a time, and unable to complain or defend themselves without retaliation.

          12.        The PTS Defendants have each, as more fully set forth below, engaged in

    conduct that violates the Fourth, Eight, and Fourteenth Amendments and state tort laws of

    New Mexico, purposely and deliberately refusing to provide for the Plaintiff’s basic human

    needs for sleep; light; the use of a bathroom; hygiene (washing, showering, brushing their

    teeth, or change of clothes); fresh air; comfort and wellbeing; sanitation; food; water; and/or

    medical treatment and prescribed medications.


          Policies, customs, and practices of inhumane treatment

          13.       PTS operates to transport the most prisoners, the farthest distances, in the

    shortest amount of time. PTS is paid on a “per prisoner/per mile” basis, and as a matter of

    routine, seeks to maximize the number of prisoners transported during each trip to make each

    trip as profitable as possible. This practice extends individual routes for unreasonable

    amounts of time, causing unsanitary and cramped conditions inside the cages, and places the

    prisoners and its own employees at increased risk of injury and emotional distress.

          14.       The transportation vans used by PTS Defendants are outfitted with interior

    cages that resemble those used to control animals and were never designed or intended for

    long distance human travel.

          15.      The vans have no windows or blacked out windows and prisoners are left in

    complete darkness for days at a time.



                                                    5
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 6 of 28




          16.       The vans often do not have proper ventilation, air conditioning, or heat;

    leaving prisoners without fresh air and in extreme heat or cold.

          17.      At all times material hereto, the vans used by PTS for transportation did not

    have seatbelts and/or PTS allowed prisoners to remain unseat-belted in the cages during travel.

    This practice leaves prisoners vulnerable to physical and emotional injury when agents subject

    the prisoners to “rough rides” (see below).

          18.      To avoid the cost of paying intermediate jail facilities to house prisoners each

    night, and to complete transportation of prisoners in the shortest amount of time, the PTS

    Defendants operate under an express policy that requires prisoners, including the Plaintiff, to

    remain in transit, shackled in the cages, for 36 to 48 hours at a time without overnight rest.

          19.       To avoid the costs of paying intermediate jail facilities to allow prisoners to

    use restrooms, PTS tolerates prisoners urinating and defecating in the vans – in bottles, on

    themselves, and on the floors. Prisoners, including the Plaintiff, were forced to remain in

    these unsanitary conditions for days at a time.

          20.      Prisoners do not leave the van when fed. They remain shackled at the feet,

    with their wrists shackled to a waist chain, hunched over as much as possible to eat their

    meager meal among the filth of their own excrement.

          21.      To avoid expenditures for medical treatment, PTS tolerates its agents ignoring

    bona fide medical necessities that arise during transportation. Refusing medical treatment

    allows PTS to avoid time delays that affect their ability to schedule as many trips as possible

    in the shortest amount of time, and to avoid costs of treatment. As a matter of policy, PTS

    refuses to allow their agents to provide medical attention unless the condition is a matter of

    “life or death.” A former manager is quoted as saying, “Unless a medical condition is ‘life or


                                                      6
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 7 of 28




    death’, [they] can’t open the cage on the vehicle.” However, PTS has no established

    guidelines, and fails to provide sufficient training, to guide their agents to evaluate the severity

    of a medical condition or the need for treatment.

           22.      To lower costs, PTS does not pay intermediate jail facilities to provide PTS

    prisoners with medical care during overnight housing. Injuries suffered during transportation

    are therefore left untreated because jail medical staff refuse to provide care to prisoners in

    PTS custody.

           23.      PTS fails to enforce its own policy which requires its agents to ascertain

    prisoners’ medical condition and prescribed medications before travel and fails to supervise

    or discipline agents to remediate the violations.

           24.      Transport agents routinely use intimidation and violence against the prisoners

    as methods of control and retaliation if they object to the mistreatment, such as: verbal threats

    and abuse; degrading language; use of restraints as weapons to inflict pain; denial of food,

    water and/or use of a toilet, and rough rides.

           25.      At all times material hereto, PTS knew, or should have known, that its agents

    used rough rides (driving recklessly and erratically – tossing the prisoners about the cages) as

    a method of control or retaliation against prisoners, intending to frighten them when they

    complained about the conditions of their confinement.

           26.      PTS’s 36 to 48-hour travel policy with irregular intermediate stops for brief

    use of a toilet denies prisoners, including the Plaintiff, the ability to stretch and move freely

    for unreasonably extended periods of time.




                                                        7
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 8 of 28




           27.     At all times material hereto, PTS knew, or should have known, that its agents

    withheld food and water from prisoners as a method of punishment, or to limit the need to use

    a toilet.


           Inadequate policies for hiring, training, supervision and discipline

           28.     PTS makes no meaningful or genuine effort to supervise, monitor, or evaluate

    its agents’ treatment of prisoners, and routinely overlooks their agents’ failure to comply with

    the written policies and procedures, including, but not limited to, pre-trip procedures to ensure

    proper medical care or current medical conditions; documentation of incidents which occur

    during transportation that effect prisoners’ safety and health; provision of medications; and

    provision of adequate sleep, rest, hygiene, toilet facilities and other basic human needs.

           29.     PTS makes no genuine effort to enforce whatever policies or practices that do

    exist that might be intended to protect prisoners from cruel and inhumane treatment during

    transportation. Any such policies or claimed practices are illusory and mere window-dressing.

           30.     PTS fails to conduct meaningful investigations of known incidents of prisoner

    death and injury caused by the mistreatment or dangerous conduct of its agents.

           31.     PTS purposely maintains policies, customs or practices that it knew created

    unbearable working conditions that would result in transportation agents quitting after brief

    periods of time, unable to perform the job as PTS mandated, and unwilling to sacrifice their

    own safety.

           32.     The hiring policies of PTS are guided by the knowledge that its agents are

    short-time employees, in many cases just weeks.

           33.     To maintain its workforce, PTS’s hiring practices accept extradition agents

    who do not possess the temperament or qualifications to safely transport the prisoners. To
                                                     8
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 9 of 28




    control prisoners, the employees routinely abuse the prisoners physically and verbally,

    intentionally over-tightening restraints, driving recklessly, withholding food and water, using

    racial epithets and other abusive language.

          34.       PTS fails to train its agents to properly provide medical care, safe

    transportation and prisoner rights, and/or have no meaningful or adequate methods of

    evaluating the training they do provide to ensure proficiency. Training is limited mostly to

    review of policy paperwork or tutorials that are too brief – without testing or proficiency

    evaluation.

          35.       PTS has no meaningful program of in-service training and no program of

    periodic job performance evaluations. At all times material hereto, what meager training

    efforts that were implemented were haphazard at best and allowed transfer agents to feel

    comfortable in their ability to mistreat the prisoners, violating rights and laws without fear of

    repercussion.

          36.       The combination of all these practices and policies, acts and omissions, allows

    PTS to spend the least amount of money to transport the greatest number of prisoners in the

    least amount of time to maximize profits.


           Representations of efficiency and the myth of equivalency

           37.      PTS advertises that its services cost only a fraction of what it would cost

    official government agencies to transport prisoners. Yet, to fulfill that representation, the

    corporate Defendants do not transport prisoners in the same manner as official government

    agencies. It is a myth that PTS performs its transport services and treats prisoners in a manner

    similar to the official government agencies upon whose behalf they operate.



                                                     9
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 10 of 28




          38.      PTS advertises to prospective customers that its practices and policies

    emphasize the safety of prisoners as part of its operations. This is false.

          39.      The manner in which PTS transports prisoners is dictated by policies that

    prioritize cost saving measures over its obligation to transport prisoners safely, and to operate

    over-the-road transport vehicles safely. PTS policies, practices, and customs have predictably

    resulted in grossly unsafe, unsanitary, and inhumane conditions of confinement, a widespread

    pattern of injuries, medical emergencies, and deaths, as well as very low agent retention rates,

    low job satisfaction, and hiring of unqualified agents.


         21-case sample of injuries and deaths

         Tommy Lee Brenton

         40.       In September, 2009, Tommy Lee Benton was transported to Broward County

    Jail from Hernando (Fla.) County Jail in an eight8-person van with 11 other prisoners.

    Shackled and chained, he began to complain when he experienced trouble breathing. When

    he continued to complain after being told to stop, the van was pulled over and the agents

    removed him – dragging him to the ground – and kicking him as he lay on the hot pavement.

    Four years later, the case was settled for $60,012.00.


        Stephanie Luna

        41.         In July, 2013, Stephanie Luna was transported from Dallas to Houston. With

    temperatures outside the van in the nineties and Ms. Luna, shackled in a small sectioned-off

    cage without a/c vents, became dehydrated and begged for water. The agents ignored her.

    Suffering heat exhaustion, her nose began to bleed and she later experienced vaginal bleeding.




                                                    10
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 11 of 28




        Steven Galack

        42.         In July, 2012, Steven Galack was picked up in Florida for transportation to

    Butler County, Ohio. By the third day of the trip, in Georgia, with ten other people in the van,

    he began to suffer heat related illness and became delusional. This led to him being removed

    from the van and stomped on by the guards. The supervising guard instructed “only body

    shots.” Seventy miles later in Tennessee, Galack was found dead. The wrongful death lawsuit

    was settled.


        William Culpepper

        43.        Galack’s death was one of five known to have occurred on a van operated by

    a PRISONER Transportation Services (PTS) subsidiary. William Culpepper complained of

    stomach pain for a day and a half before dying of a perforated ulcer. Guards thought he was

    faking, so they ignored his pleas for medical care.


        William Weintraub

        44.    In 2014, guards mocked William Weintraub, a physics professor, who complained

    for days before he was found in the back of a van dead and covered in urine. He also died

    from a perforated ulcer.


        Denise Isaacs

        45.        In 2014, Denise Isaacs, age 54, died in Miami onboard a van after she began

    acting bizarre and started drooling and gasping. The guards refused to take her to the hospital.

    Her autopsy later showed that she died from withdrawal from the anti-anxiety medication,

    diazepam, which guards were supposed to be giving her and were not.



                                                    11
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 12 of 28




        Kevin Eli

        46.         In March of 2017, Kevin Eli was being transported from Virginia to Florida to

    face a nine-year-old burglary charge. Handcuffed and shackled, he began to complain about

    having trouble breathing. When he refused to stop complaining, he was put in a segregation

    cage. For the nest 30 minutes, Mr. Eli pleaded with the guards to call 911. Thinking he was

    faking, they refused. Mr. Eli died. The death investigation also revealed he and other

    prisoners were also abused and denied basic human rights. Women were found to be making

    tampons out of McDonald’s wrappers, in front of the male prisoners, and urinating in plastic

    bottles with the tops cut off. Prisoners reported being taken on joy rides at high speeds,

    sometimes crossing the median and knocking into road signs, as they were flung around in

    their cages.


        Theresa Wrigley

        47. Theresa Wrigley was on Eli’s bus and watched him die. Wrigley, who has diabetes,

    was being transported from Wisconsin to Florida to face a charge of improperly using a

    company credit card.       She said that during her two-week journey, she was given her

    medication intermittently and fed only fast food and that she vomited repeatedly.


         Lauren Sierra

        48. In 2014, Lauren Sierra was repeatedly sexually assaulted by a PTS extradition agent.


        Joe Mondragon

        49.        In March of 2014, while being driven from New Mexico to Colorado, Joseph

    Mondragon claims that the guards burned his eye with a cigarette, repeatedly sprayed him



                                                    12
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 13 of 28




    with pepper spray, used a derogatory term for Latinos, and forced him to sit in his own feces,

    urine, and blood.


        Tabitha Phelps

        50.     In June of 2014, Tabitha Phelps was being transported from Joliet, Illinois to

    Winnebago County Jail in Wisconsin. During the three-day trip, Phelps was forced to engage

    in sexual activities with the male inmates and with a guard as other extradition agents stood

    by watching.


         Roberta Blake

         51.       On August 26, 2014, Roberta Blake was picked up for transport from Ventura,

    California to Baldwin County, Alabama. Blake was handcuffed and shackled and put in a

    small sectioned-off area in the van that had no air conditioning. She was denied her

    prescription medicine and medical care after losing consciousness several times. During the

    trip, she was not seat-belted and was tossed about the van due to erratic driving by the guards.

    Because the guards would not give restroom stops, Blake urinated on herself and vomited on

    herself. The agents permitted the male prisoners to reach into the cage area and rip off Blake’s

    clothing and then the agents took pictures of her without clothing. While enroute, she began

    menstruating. The guards refused her sanitary napkins, forcing her to use a McDonald’s cup

    and napkins in front of other prisoners and the guards.


        Jeffrey Groover

        52.    In August of 2015, Jeffrey E. Groover was picked up for transport at FCI Butner

    in North Carolina. During the 52-hour road trip to Broward County, Groover was forced to

    sit in a “dog cage” as the van driver called it, which measured just 34 inches wide by 42 inches
                                                    13
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 14 of 28




    high. There was no air conditioning and only one small vent. The van rarely stopped for

    breaks. Groover was allowed just one cup of water and some food every eight hours. After

    24 hours into the trip, Groover suffered delusions and vomited. The driver gave him an extra

    cup of water. Groover suffered heat stroke.


          Darren Richardson

           53.      In 2015, Darren Richardson spent ten days in a van from Florida to Pikes

    County, Pennsylvania. During that ten-day ride, the guards put a shotgun to his head, urinated

    on him, and tried to extort his property. The guards put him in a cage with shackles so tight

    that his legs from the knees down turned purple by the time the trip was over.


           Serica Hadnot

           54.       On June 23, 2016, Serica Hadnot, pregnant, was being transported from

    Hamilton County, Ohio to Marion County Indiana, a 100-mile trip that took three days. The

    extradition agents knew she was pregnant. During the transport, Hadnot was shackled around

    her abdomen. She became overheated numerous times, yet her requests for ventilation were

    ignored. Male prisoners were urinating in plastic bottles and throwing the urine at her and

    other female prisoners. PTS agents refused her water even though she was dehydrated. The

    agents refused to give her pre-natal vitamins which they possessed. When she began to bleed

    from the vagina, her request to go to the doctor were ignored. As a result, Hadnot suffered a

    miscarriage.


          Edward Kovari

          55.      On September 12, 2016, Edward Kovari was picked up in Winchester, Virginia

    for transport to Texas to face charges that he had stolen a car. The charges would later be
                                                   14
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 15 of 28




    dismissed. During the trip, Kovari and other inmates, while always shackled, were forced to

    urinate in bottles, take turns sleeping on the van’s floor, and watch as other inmates defecated

    and vomited in the van and then have to sit in it. Like this case, Kovari was denied his

    medication and asked daily to go to the hospital but was denied. When Kovari finally got to

    the Harris County, Texas jail, his systolic blood pressure was very high and he was forced to

    stay in the jail infirmary for two days until his condition stabilized.


          Joseph Jackson

          56.     On June 30, 2016, Joseph Jackson was picked up in Bernalillo County, New

    Mexico to be transported to Miller County, Arkansas. Jackson was on medicine for high

    blood pressure. The corporate Defendants’ agents refused to fill his prescription. With the

    high blood pressure, Jackson was to be on a low-sodium, fat-free diet; however, the agents

    forced him to eat off the Dollar Menu at McDonald’s. Jackson began experiencing visual

    interference, profuse sweating, and lethargy. Jackson’s requests for medicine and alternative

    food were ignored. Finally, Jackson lost consciousness in Texas and was hospitalized.


        Rajkumar Dhameja

        57.     From September 28 through October 7, 2016, Rajkumar Dhameja was

    transported in multiple vans from the Los Angeles County Jail in California to the Norfolk

    County Jail in Massachusetts. During the trip, the agents sadistically subjected Mr. Dhameja

    to a litany of severe physical and psychological abuse during the transport. The abuse

    included forcing him to sit and lie for extended periods in the festering human waste of himself

    and others, unreasonable tightening of the restraints on his wrists and legs for days for the

    sole purpose of inflicting pain, allowing 18 hours or more to elapse between restroom breaks


                                                     15
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 16 of 28




    even though the vans had no toilets, and failing to seatbelt him or any other people being

    transported while intentionally and violently swerving the van, accelerating, and slamming

    on the brakes to inflict pain and injuries on the helpless people inside.


           Hai Nguyen

           58.      In September of 2017, Mr. Nguyen was transferred from the New Jersey State

    PRISONER to the Sacramento County Jail in California. During the trip, the van became so

    hot that prisoners began to complain by shouting and banging on the cages. In response, the

    PTS agents drove the van recklessly causing he and other prisoners to be tossed off the

    benches where they sat. Before entering the van, Mr. Nguyen requested to be sea-t-belted in,

    but the agents ignored him. During the “rough ride,” Mr. Nguyen injured his lower back. He

    requested medical treatment but was denied. Mr. Nguyen’s return trip was the same trip

    where Mr. Buck required emergency medical treatment. During that rough ride, Mr. Nguyen

    suffered injury to his neck which will require surgery.


              Luis Hernandez

              59.     On or about March 27, 2017, Luis Hernandez was taken into custody from a

    detention center in Redwood City, San Mateo County, California based on a 1998 warrant from

    Broward County, Florida. Mr. Hernandez had numerous medical ailments requiring specific

    medications, including lisinopril, amlodipine, and metformin, without which he was in danger

    of stroke, heart attack, kidney failure, or death. The normally 46 hours of travel to South Florida

    took over 230 hours -- nearly ten days. Over the course of the transport, Mr. Hernandez was

    handcuffed, his legs were shackled, and he was confined to a steel bench on one side of the van.
                                                     16
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 17 of 28




    He was unable to stretch or straighten his legs during the transport because the steel divider was

    positioned directly in front of him. With barely any room for his shackled legs, his knees would

    repeatedly hit against the divider. He was also forced to lean forward in his seat so his head

    would not strike the top of the van. Mr. Hernandez remained in this same position, without

    being able to move, walk, or stand, for as many as 12 continuous hours at a time. His wrists

    and ankles became severely swollen and his legs completely numb. Mr. Hernandez informed

    the agents that he was in pain; however, they ignored his complaints. Due to not receiving his

    medications, Mr. Hernandez became ill, disoriented, and developed diarrhea, forcing him to

    defecate on himself in the van. The van was not stopped to allow him to clean himself. On

    another occasion, an individual got sick and vomited in the back of the van. Again, the van was

    not stopped to clean the mess and Mr. Hernandez was forced to spend days sitting in vomit and

    his own human waste. Mr. Hernandez was only allowed to shower on two occasions during the

    ten-day transport. Mr. Hernandez began to become increasingly sick. Once Mr. Hernandez

    arrived in Fort Lauderdale, Florida, wrist surgery and emergency treatment in the hospital were

    required to stabilize his condition.

          Eric Buck

           60.       On or about January 29, 2018, Eric Buck was picked up by PTS agents

    Henderson and Baker at the Clark County Jail in Las Vegas, Nevada for transport to Collin




                                                    17
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 18 of 28




    County Jail, McKinney, Texas. The Plaintiff was a pre-trial detainee with an outstanding

    warrant for a non-violent offense.

            61.        During the course of the next 3 days Mr. Buck was denied needed

    medications, and because of a lack of ventilation and extreme heat in the prisoner

    compartment he was overcome by heat exhaustion. Despite the prisoners doing everything

    possible to notify the Defendants Baker and Henderson of the medical emergency, they

    refused to stop the van. Instead, they drove the van erratically intending to frighten the

    prisoners so they would stop annoying them. After Mr. Buck became unconscious the

    prisoners began yelling and banging even louder, refusing to stop. Ultimately, an ambulance

    was summoned, and Mr. Buck was taken to a local emergency room. After he was revived,

    the guards placed him back on the van where he continued to suffer from the heat as well as

    the deplorable and inhumane conditions suffered by all prisoners in the Defendants’ custody.

            62.      These instances, and dozens of others, including at least five deaths, establish

    a widespread pattern of which PTS knew, or should have known, thus constituting a policy of

    deliberate indifference.

            63.      This deliberate indifference resulted in Agents Henderson and Baker

    becoming comfortable in the knowledge that they could mistreat the Plaintiff and other

    prisoners without repercussion, discipline, or termination, and was the moving force causing

    the Plaintiff’s injuries.


            Plaintiff’s Hell Ride Through Washington, California, Nevada, Arizona, New
            Mexico, And Texas

            64.        On or about January 25, 2018, the Plaintiff was picked up by PTS agents

    Henderson and Baker in Spokane, Washington for transport to Collin County Jail, McKinney,

                                                     18
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 19 of 28




    Texas. The Plaintiff was a pre-trial detainee with an outstanding warrant for a non-violent

    offense.

           65.        The van left Spokane at 8:45 a.m. Over the next five and one-half days, the

    Plaintiff remained inside the van shackled at the feet, with her hands shackled to her waist, in

    a small cage. Through Washington, Oregon, Nevada, California, and back to Nevada,

    Arizona, New Mexico, and Texas (except for restroom breaks which occurred every six to

    seven hours and where only one hand was unchained and she was immediately placed back

    in the cage), the Plaintiff was denied adequate rest, movement, physical hygiene, and fresh

    air.

           66.        When she first entered the van, she was one of only two prisoners. By the

    time the van reached Northern California, there were eight, and then nine people on the van.

    Some of those people could not hold their bodily functions for six or seven hours, urinating

    and defecating in the cage where they sat, forcing the Plaintiff to breathe foul, fetid air.

           67.        The Defendants never cleaned the van causing these conditions to remain

    throughout the five and one-half days.

           68.        During the five and one-half days, the Plaintiff was provided overnight rest

    in a bed twice. For 61 straight hours straight, and then 36 straight hours, she was required to

    sit on a wooden or metal bench in the van, with no consideration of her need to rest. For these

    same stretches of time, the Plaintiff and the other prisoners were left in darkness, disoriented

    as to whether it was day or night, deprived of the ability to wash themselves (even if their

    clothing was soiled by excrement), brush their teeth, change clothes, have their shackles

    readjusted to alleviate discomfort, breathe fresh air, move about, or contact friends or family

    to report the horrible conditions.

                                                     19
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 20 of 28




            69.       Plaintiff and the other prisoners were denied adequate food and water,

    receiving meager rations obtained at drive-thru restaurants that were passed back through a

    flap between the agents’ compartment and the prisoners’ cages.

            70.       During the day, the temperatures inside the van became so hot that the

    Plaintiff, and other prisoners, could hardly breathe at all, becoming overwhelmed by heat-

    related effects. The conditions became so dire that another prisoner, Eric Buck, became

    unconscious.

            71.       To stop the prisoners from complaining, the agents drove the van in a

    reckless manner to intimidate and frighten them into submission.

            72.       The situation became so bad during the trip that several people needed to be

    taken to hospitals.

            73.       These horrible and inhumane conditions continued throughout the entire

    trip as the van travelled through Arizona, New Mexico, and Texas. Over the course of the

    remainder of the trip, most of the prisoners were too sick, exhausted, disoriented, and/or

    disheartened to complain.

            74.       Throughout her 156 hours of transportation, the Plaintiff suffered emotional

    and physical distress caused by dehydration, heat-related illness, disorientation, sleep

    deprivation, humiliation, lack of hygiene, lack of adequate food, lack of adequate freedom to

    move, deprivation of fresh air, and difficulty breathing.

            75.       As a direct and proximate result of the cruel and inhumane treatment

    inflicted by the Defendants, the Plaintiff continues to suffer from post-traumatic stress,

    including, but not limited to, anxiety, fear of small spaces, trouble sleeping, depression, and

    frustration.

                                                    20
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 21 of 28




                                  FEDERAL CAUSES OF ACTION

                                               Count I
                                    42 U.S.C. §1983 Monell Claim
                                          (PTS Defendants)

             76.         Plaintiff hereby incorporates paragraphs 1 through 7 and 9 through 75

    above, as if specifically set forth herein.

             77.         At all times material hereto, the PTS Defendants acted under the color of

    governmental authority and law in performing functions traditionally reserved to the state,

    namely the extradition and transport of prisoners and pretrial detainees. Therefore, PTS is a

    state actor and subject to the same laws and rules applicable to any governmental entity,

    including 42 U.S.C. § 1983.

             78.         While PTS is not vicariously liable for its employees’ violations of civil

    rights, they are liable for their policies (or practices and customs that have the force of policy)

    that allow abuses to occur because the policies encourages a culture that, once entrenched,

    can rarely be corrected without fundamental change.

             79.         At all times material hereto, PTS, knew, or reasonably should have

    known, of numerous deaths and significant injuries that occurred as a result of established

    customs and practices that dictated the manner in which they operated and, therefore, had the

    equivalency of corporate policy.

             80.      At all times material hereto, PTS knew, or reasonably should have known,

    that their adopted policies violated basic human rights constituting cruel and unusual

    punishment, and that injury to the Plaintiff was foreseeable.

             81.         At all times material hereto, PTS remained deliberately indifferent to the

    foreseeability of injury to the Plaintiff and other prisoners.


                                                      21
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 22 of 28




             82.      As a direct and proximate result of its policies, PTS subjected the Plaintiff to

    overcrowded, unsanitary, and unsafe conditions of confinement and denied her necessary

    sleep and rest, food and water, hygiene and care, causing physical and emotional injury that

    continue now and will continue in the future.

             83.         These policies, express and implied, exist across the operations of PTS

    and all its subsidiaries, and are the “moving force” of Plaintiff’s damages.

              WHEREFORE, the Plaintiff, NIKA SHELTON, requests this Court to enter

    judgment against Defendant, PTS and/or its subsidiaries, and award the Plaintiff

    compensatory and punitive damages, as well as costs and attorney fees pursuant to 42 U.S.C

    §1988, and all other further relief this Court deems just and proper. Plaintiff demands trial by

    jury for all issues so triable by right.


                                               Count II
                                        42 U.S.C. §1983 Claim
                                  (Defendants Baker and Henderson)

             84.      Plaintiff hereby incorporates paragraphs 1 through 4, 8, 12 through 36, 64

    through 75 above, as if specifically set forth herein.

             85.       At all times material hereto, Defendants BAKER and HENDERSON were

    state actors and subject to same laws and rules applicable to any official government actor,

    including 42 U.S.C. § 1983.

             86.          As stated with particularity above, Defendants BAKER and

    HENDERSON each inflicted cruel and unusual punishment upon the Plaintiff by denying her

    basic human rights, subjecting him to injury and needless abuse.

             87.     As a direct and proximate result of these constitutional deprivations, the Plaintiff

    was subjected to overcrowded, unsanitary, and unsafe conditions of confinement and was
                                                      22
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 23 of 28




    denied necessary medical care, food, and water for a prolonged time, causing her physical

    injury, starvation, insomnia, excessive heat exposure, and dehydration, resulting in permanent

    physical and emotional injury that continues now and will continue in the future.

             WHEREFORE, the Plaintiff, NIKA SHELTON, seeks Order of this Honorable

    Court for judgment against Defendants BAKER and HENDERSON, awarding the Plaintiff

    compensatory and punitive damages, as well as costs and attorney fees pursuant to 42 U.S.C.

    §1988, and all other further relief this Court deems just and proper. Plaintiff demands trial by

    jury for all issues so triable by right.


                                               STATE TORTS

                                             Count III
                                 Breach of Duty - Negligent Training
                                         (PTS Defendants)

             88.     Plaintiff hereby incorporates paragraphs 1 through 7 and 9 through 75 above,

    as if specifically set forth herein.

             89.     A source and cause of the abuse and injury suffered by the Plaintiff and others

    was inadequate training and evaluation.

             90.         To the extent that these deficiencies in training and evaluation resulted in

    abuses by BAKER and HENDERSON, intended to serve their own individual objectives in

    controlling the Plaintiff and other prisoners, such as “rough rides,” threats of physical

    violence, and verbal abuse, which did not serve their employers’ interests, PTS breached a

    duty to properly train BAKER and HENDERSON, and properly evaluate the effectiveness of

    that training.




                                                     23
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 24 of 28




              91.         Based on the widespread abuses that were taking place, up to and

    including the time Plaintiff was injured, PTS knew, or reasonable should have known, that its

    training and evaluation programs were deficient but failed to correct them.

              92.        These failures constituted a breach of duty by PTS, undertaken as a

    common carrier of incarcerated prisoners, to properly train and evaluate its transportation

    agents.

              93.        As such, the PTS corporate Defendants’ breach of that duty was a direct

    and proximate cause of the physical and emotional injuries and pain and suffering that befell

    upon the Plaintiff at the hands of BAKER and HENDERSON.

              94.        As a direct and proximate result of the PTS corporate Defendants’ lack of

    training and evaluation, the Plaintiff was subjected to overcrowded, unsanitary, and unsafe

    conditions of confinement and was denied necessary medicine, food, and water for a

    prolonged time, causing her physical injury, starvation, insomnia, excessive heat exposure,

    and dehydration, resulting in permanent physical and emotional injury that continues now

    and will continue in the future.

              WHEREFORE, the Plaintiff, NIKA SHELTON, seeks judgement of this Honorable

    Court against the PTS Defendants, awarding her compensatory and punitive damages, and

    such other relief as the Court deems just and proper. The Plaintiff seeks trial by jury for all

    causes of action so triable.


                                              Count IV
                                Breach of Duty - Negligent Supervision
                                          (PTS Defendants)

              95.    Plaintiff hereby incorporates paragraphs 1 through 7 and 9 through 75 above,

    as if specifically set forth herein.
                                                    24
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 25 of 28




              96.    A source and cause of the abuse and injury suffered by the Plaintiff and others

    was inadequate supervision.

              97.        To the extent that these deficiencies in supervision resulted in abuses by

    BAKER and HENDERSON intended to serve their own individual objectives in controlling

    the Plaintiff and other prisoners, such as “rough rides,” threats of physical violence, and/or

    verbal abuse, which did not serve their employers’ interests, the PTS Defendants breached a

    duty to properly supervise BAKER and HENDERSON, to prevent physical and emotional

    injury.

              98.        Based on the widespread abuses that were taking place, up to and

    including the time Plaintiff was injured, the PTS Defendants knew, or reasonable should have

    known, that their supervision policies were deficient but failed to correct them.

              99.        These failures constituted a breach of duty by the PTS Defendants,

    undertaken as a common carrier of incarcerated prisoners, to properly supervise its

    transportation agents.

              100.       As such, the PTS Defendants’ breach of that duty was a direct and

    proximate cause of the physical and emotional injuries and pain and suffering that befell upon

    the Plaintiff at the hands of Baker and Henderson.

              101.       As a direct and proximate result of the PTS Defendants’ lack of

    supervision, the Plaintiff was subjected to overcrowded, unsanitary, and unsafe conditions of

    confinement and was denied necessary medicine, food and water for a prolonged time,

    causing her physical injury, starvation, insomnia, excessive heat exposure, and dehydration,

    resulting in permanent physical and emotional injury that continues now and will continue in

    the future.


                                                     25
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 26 of 28




              WHEREFORE the Plaintiff, NIKA SHELTON, seeks judgement of this Honorable

    Court against the PTS Defendants, awarding him compensatory and punitive damages, and

    such other relief as the Court deems just and proper. The Plaintiff seeks trial by jury for all

    causes of action so triable.


                                                Count V
                                   Breach of Duty - Negligent Retention
                                            (PTS Defendants)

              102.    Plaintiff hereby incorporates paragraphs 1 through 7, 9 through 75 above, as

    if specifically set forth herein.

              103.   A source and cause of the abuse and injury suffered by the Plaintiff and others

    was knowing retention of transport agents who were dangerous.

              104.       To the extent that the PTS Defendants’ willingness to retain agents who

    pose a risk to the prisoners resulted in abuses by BAKER and HENDERSON which were

    intended to serve their own individual objectives in controlling the Plaintiff and other

    prisoners, such as “rough rides,” threats of physical violence, and verbal abuse, which did not

    serve their employers’ interests, the corporate Defendants breached a duty to properly

    discipline and terminate BAKER and HENDERSON, to prevent physical and emotional

    injury.

              105.       Based on the widespread abuses that were taking place, up to and

    including the time Plaintiff was injured, the PTS Defendants knew, or reasonable should have

    known, that their retention policies were deficient but failed to correct them.

              106.       These failures constituted a breach of duty by the PTS Defendants,

    undertaken as a common carrier of incarcerated prisoners, to properly supervise its

    transportation agents.
                                                     26
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 27 of 28




             107.         As such, the PTS Defendants’ breach of that duty was a direct and

    proximate cause of the physical and emotional injuries, and pain and suffering that befell upon

    the Plaintiff at the hands of Baker and Henderson.

             108.         As a direct and proximate result of the PTS corporate Defendants’ negligent

    retention of HENDERSON and BAKER, the Plaintiff was subjected to overcrowded,

    unsanitary, and unsafe conditions of confinement and was denied necessary medicine, food and

    water for a prolonged time, causing her physical injury, starvation, insomnia, excessive heat

    exposure, and dehydration, resulting in permanent physical and emotional injury that continues

    now and will continue in the future.

             WHEREFORE, the Plaintiff, NIKA SHELTON, seeks judgement of this Honorable

    Court against the PTS Defendants, awarding him compensatory and punitive damages, and

    such other relief as the Court deems just and proper. The Plaintiff seeks trial by jury for all

    causes of action so triable.


                                               Count VI
                    Intentional Infliction of Emotional Distress - State Tort Claim
                                           (PTS Defendants)

             109.         Plaintiff hereby incorporates paragraphs 1 through 7 and 9 through 75

    above, as if specifically set forth herein.

             110.         To the extent the malign acts of BAKER and HENDERSON were

    committed in furtherance of the PTS corporations’ interests (such as unnecessarily long,

    indirect routes, deprivation of sleep, rest, comfort, unsanitary conditions, refusing to

    administer medical care, adequate nutrition and hydration, personal hygiene, the corporate

    Defendants are vicariously liable.



                                                     27
Case 0:20-cv-61189-WPD Document 1 Entered on FLSD Docket 06/16/2020 Page 28 of 28




            111.          Plaintiff alleges that these malign acts were extreme and outrageous,

    violating norms of decency in a civilized society – even more so where the agents took

    advantage of the Plaintiff’s vulnerability as a helpless prisoner – and wholly unjustified even

    in performing the services under difficult circumstances.

            112.          Abuse of power is a significant factor in the calculus of infliction of

    emotional distress.

            113.          As a direct and proximate result of the PTS agents’ abuse of the Plaintiff,

    she suffered, and continues to suffer, emotional distress, personal degradation, and

    humiliation, and continuing emotional and physical injury.

              WHEREFORE, the Plaintiff, NIKA SHELTON, requests this Court to enter

    judgment against the PTS Defendants for intentional infliction of emotional distress, awarding

    compensatory and punitive damages, and all other further relief this Court deems just and

    proper. Plaintiff demands trial by jury for all issues so triable by right.

              DATED this 16th day of June, 2020.



                                              /s/ David A. Frankel
                                              David A. Frankel, Esq.
                                              Law Offices of David A. Frankel, P.A.
                                              4601 Sheridan Street, Suite 213
                                              Hollywood, FL 33021
                                              (954) 683-0300
                                              David@BlueLotusLaw.com
                                              eService@BlueLotusLaw.com
                                              FLA. BAR NO. 741779




                                                     28
